                                          Case 5:20-cv-05146-LHK Document 227 Filed 06/24/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     BENJAMIN HEWITT, et al.                          Case No. 21-CV-02155-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                       ORDER GRANTING MOTIONS TO
                                                                                          RELATE; CONSOLIDATING CASES;
                                  14             v.                                       SETTING CASE SCHEDULE
                                  15     GOOGLE LLC,                                      Re: Dkt. Nos. 36, 42, 49
                                  16                    Defendant.

                                  17
                                              The Court GRANTS: (1) Meaghan Delahunty, Meaghan Cornelius, and John Kevranian’s
                                  18
                                  19   motion to relate Delahunty v. Google, No. 21-CV-03360-LHK (N.D. Cal. filed May 5, 2021), to

                                  20   the above captioned case, ECF No. 36; and (2) Salvatore Toronto’s motion to relate Toronto v.

                                  21   Google, No. 21-CV-03725-LHK (N.D. Cal. filed May 18, 2021) to the above captioned case and
                                  22
                                       to Delahunty v. Google, ECF No. 49. The Court also concludes that Delahunty v. Google and
                                  23
                                       Toronto v. Google are related to Brown v. Google, No. 20-CV-03664-LHK (N.D. Cal. filed June
                                  24
                                       2, 2020) and Calhoun v. Google, No. 20-CV-05146-LHK (N.D. Cal. filed July 27, 2020) pursuant
                                  25
                                       to Civil Local Rule 3-12(b).
                                  26
                                  27

                                  28                                                  1
                                       Case No. 21-CV-02155-LHK
                                       ORDER GRANTING MOTIONS TO RELATE; CONSOLIDATING CASES; SETTING CASE SCHEDULE
                                          Case 5:20-cv-05146-LHK Document 227 Filed 06/24/21 Page 2 of 2




                                              The Court consolidates Hewitt v. Google, Delahunty v. Google, and Toronto v. Google.
                                   1

                                   2   The Court sets the following deadlines in these consolidated cases:

                                   3    Filing of Motions for Appointment of Interim Lead      Motions: July 16, 2021
                                        Plaintiffs’ Counsel                                    Oppositions, if any: July 23, 2021
                                   4                                                           Hearing: August 5, 2021 at 1:30 p.m.
                                        Filing of Consolidated Class Action Complaint          August 27, 2021
                                   5
                                        Further Case Management Conference.                    September 8, 2021 at 2:00 p.m.
                                   6
                                        Filing of Response, likely a Motion to Dismiss         Motion to Dismiss: October 1, 2021
                                   7                                                           Opposition: October 29, 2021
                                                                                               Reply: November 19, 2021
                                   8                                                           Hearing: December 9, 2021 at 1:30 p.m.
                                   9
                                              In the instant case, the Court denies as moot Plaintiffs’ administrative motion to set a
                                  10
                                       briefing schedule on Rule 42(a) and 23(g) motions, ECF No. 42. Finally, the Court continues the
                                  11
                                       June 30, 2021 Case Management Conference to September 8, 2021 at 2:00 p.m. The parties shall
                                  12
Northern District of California
 United States District Court




                                  13   file a joint case management statement by September 1, 2021.

                                  14   IT IS SO ORDERED.

                                  15
                                       Dated: June 24, 2021
                                  16
                                                                                       ______________________________________
                                  17                                                   LUCY H. KOH
                                                                                       United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     2
                                       Case No. 21-CV-02155-LHK
                                       ORDER GRANTING MOTIONS TO RELATE; CONSOLIDATING CASES; SETTING CASE SCHEDULE
